MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	 2019	ME	60	
Docket:	   Som-18-194	
Argued:	   March	5,	2019	
Decided:	  April	23,	2019	
	
Panel:	    SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                  STATE	OF	MAINE	
                                          	
                                         v.	
                                          	
                                   LUC	W.	TIEMAN	
	
	
JABAR,	J.	

      [¶1]		Luc	 W.	Tieman	appeals	from	 a	 judgment	of	conviction	of	murder,	

17-A	M.R.S.	§	201(1)(A)	(2018),	entered	by	the	court	(Somerset	County,	Mullen,	

J.)	following	a	jury	trial.		Tieman	contends	that	the	court	abused	its	discretion	

by	admitting	Facebook	Messenger	records	in	evidence,	and	he	challenges	the	

sufficiency	 of	 the	 evidence	 to	 support	 the	 jury’s	 verdict.	 	 We	 affirm	 the	

judgment.	

                                   I.		BACKGROUND	

      [¶2]		“Viewing	the	evidence	in	the	light	most	favorable	to	the	State,	the	

jury	 rationally	 could	 have	 found	 the	 following	 facts	 beyond	 a	 reasonable	

doubt.”	 	 State	 v.	 Perkins,	 2019	 ME	 6,	 ¶	 3,	 199	 A.3d	 1174	 (quotation	 marks	

omitted).	
2	

      [¶3]	 	 In	 August	 2016,	 Tieman	 and	 his	 wife,	 the	 victim	 in	 this	 case,	

returned	to	Maine	after	visiting	the	victim’s	family	in	South	Carolina.		At	that	

time,	Tieman	and	the	victim	were	living	at	Tieman’s	mother	and	father’s	home	

in	 Fairfield,	 Maine.	 	 On	 August	 24,	 2016,	 Tieman	 was	 seen	 by	 several	 people	

with	another	woman	with	whom	he	had	begun	communicating	on	Facebook	a	

week	earlier.		On	the	night	of	August	24,	2016,	Tieman	had	sex	with	her.		On	

that	same	night,	the	victim	called	Tieman	thirty-one	times	between	5:46	p.m.	

and	10:22	p.m.			

      [¶4]		The	following	day,	August	25,	2016,	a	friend	of	both	Tieman	and	the	

victim	 contacted	 the	 victim	 using	 Facebook’s	 messaging	 platform,	 “Facebook	

Messenger.”		The	friend	informed	the	victim	that	Tieman	was	“getting	caught	

up	 in	 other	 women	 and	 saying	 [that]	 they	 were	 separated.”	 	 The	 victim	

responded	to	the	friend,	stating	in	several	messages	that	Tieman	had	“broke[n]	

[her]	heart,”	but	that	“it	[would]	all	work	out	[because]	God	has	a	plan,”	and	that	

Tieman	would	“never	find	a	better	woman	than	[her]”	and	he	had	“lost	[her].”			

      [¶5]		On	August	 26,	2016,	 Tieman	 moved	into	the	home	of	the	woman	

with	whom	he	was	having	an	affair	and	informed	her	that	the	victim	had	run	off	

with	another	man.		The	same	day,	the	victim’s	parents	became	concerned	about	

the	 victim	 because	 she	 was	 not	 responding	 to	 their	 calls,	 text	 messages,	 or	
                                                                                                          3	

Facebook	messages.		In	an	attempt	to	communicate	with	the	victim,	the	parents	

reached	out	to	Tieman	and	asked	how	he	and	the	victim	were	doing.		Tieman	

responded	the	following	day,	stating:	“We	are	good.		Thank	you.		Love	her	so	

much	.	.	.	.”			

        [¶6]		On	September	8,	2016,	the	parents	of	the	victim	had	still	not	heard	

from	 her,	 so	 they	 called	 Tieman’s	 father,	 who	 informed	 them	 that	 the	 victim	

was	missing.		The	victim’s	parents	then	called	Tieman,	asking	why	he	had	not	

told	them	that	the	victim	was	missing.		Tieman	stated:	“I	was	waiting	for	her	to	

contact	you	because	I	still	would	never	bad	mouth	her.		I	still	love	you	all.”			

        [¶7]	 	 The	 following	 day,	 September	 9,	 2016,	 the	 victim’s	 father	 filed	 a	

missing	person	report	with	the	Fairfield	Police	Department.		Tieman	explained	

to	the	victim’s	father,	to	Fairfield	 police,	and	to	Maine	State	Police	detectives	

that	he	had	driven	to	Wal-Mart	with	the	victim,	had	gone	into	the	store	alone,	

and	when	he	had	returned	to	the	vehicle	the	victim	had	been	gone.1			

        [¶8]	 	 On	 September	 20,	 2016,	 a	 search	 warrant	 was	 executed	 at	 the	

Tieman	family	home	in	Fairfield.		Police	dogs	trained	to	detect	human	remains	

were	employed	at	the	scene	and	approximately	five	minutes	into	the	search	a	



   1	 	 Law	 enforcement	 reviewed	 video	 surveillance	 footage	 of	 the	 Wal-Mart	 parking	 lot,	 but	 the	

recordings	did	not	show	Tieman’s	vehicle,	Tieman,	or	the	victim.			
4	

police	dog	discovered	a	burial	site	behind	the	Tieman	family	home.		The	victim’s	

body	was	in	the	burial	site;	she	was	wrapped	in	a	blanket	and	buried	with	an	

assortment	of	items.		Among	those	items	was	a	note	written	to	“Joy-Joy”	from	

“LUC-e-DA-Bear”	which	stated,	in	part:	“forever	I	love	you	for	always.	.	.	.	Rest	

in	peace	.	.	.	.	I	can’t	wait	to	be	with	you	and	see	you	and	hold	you	again.”			

         [¶9]	 	 Around	 the	 same	 time	 that	 the	 victim’s	 body	 was	 exhumed,	

detectives	questioned	Tieman	about	the	body.		Tieman	stated	that	the	victim	

had	died	of	an	overdose	and	he	had	buried	her	in	the	backyard	with	a	note	and	

some	 flowers.	 	 Tieman	 also	 stated	 that	 the	 victim	 had	 suffered	 no	 physical	

injuries.		However,	an	autopsy	performed	on	September	21,	2016,	revealed	that	

the	 cause	 of	 the	 victim’s	 death	 was	 gunshot	 wounds	 of	 the	 head	 and	 neck.		

Fragments	and	a	portion	of	the	jacket	of	a	.45	caliber	bullet	were	discovered	in	

the	victim’s	head	during	the	autopsy,	and	a	.45	caliber	handgun	had	been	seized	

from	 the	 Tieman	 residence	 during	 the	 execution	 of	 the	 search	 warrant	 on	

September	20,	2016.2

         [¶10]	 	 Tieman	 was	 arrested	 on	 September	 21,	 2016,	 and	 indicted	 on	

October	27,	2016,	for	the	murder	of	the	victim.		Following	a	six-day	trial,	the	


     2		The	bullet	recovered	from	the	victim’s	head	during	the	autopsy	was	fired	from	the	.45	caliber	

handgun	that	had	been	seized	on	September	20,	2016,	and	submitted	to	the	Maine	State	Police	Crime	
Laboratory.		Tieman	purchased	this	.45	caliber	handgun	in	December	2015.	
                                                                                        5	

jury	returned	a	verdict	of	guilty	on	April	9,	2018.		Tieman	was	sentenced	to	a	

term	of	fifty-five	years’	imprisonment	with	the	Department	of	Corrections.		This	

timely	appeal	followed.	

                                   II.		DISCUSSION	

A.	   Facebook	Messenger	Records	

	     [¶11]	 	 Tieman	 raises	 two	 challenges	 to	 the	 court’s	 admission	 of	 the	

Facebook	 Messenger	 records,	 which	 were	 offered	 and	 admitted	 as	 State’s	

Exhibit	74A	over	Tieman’s	objection.		First,	he	contends	that	the	court	clearly	

erred	or	abused	its	discretion	in	finding	that	the	Facebook	Messenger	records	

were	 authenticated	 pursuant	 to	 M.R.	 Evid.	 901.	 	 Second,	 he	 asserts	 that	 the	

court	 abused	 its	 discretion	 by	 admitting	 the	 Facebook	 Messenger	 records	

pursuant	to	the	hearsay	exception	that	allows	for	the	admission	of	a	declarant’s	

statement	of	his	or	her	then-existing	state	of	mind.		See	M.R.	Evid.	803(3).			

      [¶12]		We	review	a	trial	court’s	ruling	on	the	admissibility	of	evidence	for	

clear	error	or	abuse	of	discretion.		See	State	v.	Berke,	2010	ME	34,	¶	10,	992	A.2d	

1290.	 	 “We	 review	 a	 trial	 court’s	 ruling	 to	 admit	 or	 exclude	 alleged	 hearsay	

evidence	for	an	abuse	of	discretion”	and	“will	find	an	abuse	of	discretion	if	 a	

party	 can	 demonstrate	 that	 the	 trial	 court	 exceeded	 the	 bounds	 of	 the	

reasonable	choices	available	to	it.”		Guardianship	of	David	P.,	2018	ME	151,	¶	6,	
6	

196	A.3d	896	(quotation	marks	omitted);	see	also	State	v.	Watson,	2016	ME	176,	

¶¶	 10-11,	 152	 A.3d	 152.	 	 We	 afford	 broad	 discretion	 to	 the	 trial	 court	 in	 its	

determination	 on	 the	 admissibility	 of	 evidence.	 	 Guardianship	 of	 David	 P.,	

2018	ME	151,	¶	6,	196	A.3d	896.	

       1.     M.R.	Evid.	901	

	      [¶13]		Beginning	with	Tieman’s	challenge	to	the	court’s	finding	that	the	

Facebook	 Messenger	 records	 were	 authenticated,	 Rule	 901	 requires	 that	 a	

proponent	of	 evidence	“produce	 evidence	sufficient	to	support	a	finding	that	

the	item	is	what	the	proponent	claims	it	is.”		M.R.	Evid.	901(a).		Maine’s	standard	

for	authenticating	evidence	pursuant	to	Rule	901	is	“identical	to	that	set	forth	

in	 the	 Federal	 Rules	 of	 Evidence”	 and	 “embodies	 a	 flexible	 approach	 to	

authentication	reflecting	a	low	burden	of	proof.”		Berke,	2010	ME	34,	¶	11,	992	

A.2d	 1290	 (quotation	 marks	 omitted).	 	 Testimony	 from	 a	 witness	 with	

knowledge	that	electronically	stored	information	is	what	it	is	claimed	to	be	is	

an	 adequate	 method	 of	 authentication.	 	 See	 M.R.	 Evid.	 901(b)(1);	 State	 v.	

Webster,	2008	ME	119,	¶	20,	955	A.2d	240;	State	v.	Churchill,	2011	ME	121,	¶	8,	
                                                                                      7	

32	 A.3d	 1026.	 	 “Electronic	 evidence	 is	 held	 to	 the	 same	 standard	 of	

authentication	as	other	evidence.”		Churchill,	2011	ME	121,	¶	6,	32	A.3d	1026.			

	     [¶14]		Contrary	to	Tieman’s	contentions,	the	court	did	not	err	or	abuse	

its	discretion	in	its	determination	that	the	Facebook	Messenger	conversation	

was	authenticated	through	the	testimony	of	the	person	with	whom	the	victim	

was	communicating.		See	id.	¶	8	(“The	hallmark	of	authentication	pursuant	to	

M.R.	Evid.	901(b)(1)	is	assurance	from	the	witness	that	the	chat	log	offered	in	

evidence	is	a	true	and	accurate	representation	of	the	chat	as	it	occurred.		It	is	

then	 up	 to	 the	 jury	 to	 decide	 whether	 to	 believe	 the	 witness.”	 (citation	

omitted));	 see	 also	 Field	 &	Murray,	 Maine	 Evidence	 §	1001.1	 at	 560	 (6th	 ed.	

2007)	 (“Questions	 about	 the	 integrity	 of	 electronic	 data	 generally	 go	 to	 the	

weight	of	electronically	based	evidence,	not	its	admissibility.”).	

      2.     M.R.	Evid.	803(3)	

	     [¶15]	 	 Turning	 to	 Tieman’s	 challenge	 to	 the	 court’s	 admission	 of	 the	

Facebook	Messenger	records,	Rule	803(3)	provides	that	“[a]	statement	of	the	

declarant’s	 then-existing	 state	 of	 mind	 (such	 as	 motive,	 intent,	 or	 plan)	 or	

emotional,	 sensory,	 or	 physical	 condition	 (such	 as	 mental	 feeling,	 pain,	 or	

bodily	 health)”	 is	 “not	 excluded	 by	 the	 rule	 against	 hearsay,	 regardless	 of	

whether	the	declarant	is	available	 as	a	 witness.”		M.R.	Evid.	803(3).		Hearsay	
8	

statements	 of	 a	 declarant’s	 then-existing	 state	 of	 mind	 are	 admissible	 in	 a	

criminal	prosecution	if	they	are	“highly	relevant	and	uttered	in	circumstances	

indicating	 its	 truthfulness	 above	 and	 beyond	 the	 reliability	 presumed	 of	 all	

statements	 of	 present	 mental	 state.”	 	 State	 v.	 Cugliata,	 372	 A.2d	 1019,	 1027	

(Me.	1977);	 see	 also	 State	 v.	 Atwood,	 2010	 ME	 12,	 ¶	 28,	 988	 A.2d	 981.	 	 “The	

premise	for	admitting	hearsay	statements	evidencing	state-of-mind	is	that	such	

statements	are	reliable	because	of	their	spontaneity	and	the	resulting	probable	

sincerity.”	 	 Horton	 v.	 Allen,	 370	 F.3d	 75,	 85	 (1st	 Cir.	 2004)	 (quotation	 marks	

omitted).	

       [¶16]		Tieman	contends	that	the	messages	sent	by	the	victim	do	not	fit	

within	 the	 hearsay	 exception	 for	 a	 declarant’s	 then-existing	 state	 of	 mind	

pursuant	 to	 M.R.	 Evid.	 803(3).	 	 The	 Facebook	 Messenger	 conversations	

contained	in	State’s	Exhibit	74A	include	statements	made	by	the	victim	and	the	

friend	 who	 reached	 out	 to	 the	 victim.	 	 The	 court	 found	 that	 the	 victim’s	

statements	were	admissible	 as	“an	 exception	to	the	hearsay	rule	under	[M.R.	

Evid.	803(3)	because]	it	is	a	statement	of	[the	victim’s]	existing	state	of	mind	

and	emotion	.	.	.	.”		The	court	did	not	make	any	findings	regarding	the	statements	

made	 by	 the	 friend	 that	 were	 contained	 within	 the	 Facebook	 Messenger	

records,	but	Tieman	conceded	at	oral	argument	that	he	is	not	challenging	the	
                                                                                                    9	

admissibility	of	those	statements.3		Thus,	the	focus	of	our	analysis	is	solely	on	

the	admissibility	of	the	messages	sent	by	the	victim.	

       [¶17]		Pursuant	to	Rule	803(3),	statements	of	a	declarant’s	then-existing	

state	 of	 mind	 or	 emotion	 are	 admissible	 as	 an	 exception	 to	 the	 rule	 against	

hearsay,	whereas	statements	of	memory—pointing	backwards	to	the	past—are	

not	admissible	under	that	Rule.		See	State	v.	Williams,	395	A.2d	1158,	1163-64	

(Me.	1978).	 	 In	 this	 case,	 some	 of	 the	 victim’s	 statements	 contained	 in	 the	

Facebook	Messenger	conversation	express	her	then-existing	state	of	mind	and	

emotion—for	 example,	 the	 victim	 stated:	 “[we]	 still	 do	 have	 a	 good	

relationship”	and	“[h]owever	it	will	all	work	out,	God	has	a	plan”	and	“[h]e	will	

never	 find	 a	 better	 woman	 than	 me.”	 	 However,	 the	 Facebook	 Messenger	

conversation	 also	 contains	 statements	 by	 the	 victim	 that	 referred	 to	 past	

incidents	 and	 looked	 backward,	 for	 example:	 “[h]e	 broke	 my	 heart	 and	

wouldn’t	tell	me	who	he	kissed	because	I	mentioned	that	I	would	kill	her”	and	

“he	lost	me.”			




    3		Moreover,	after	the	court	admitted	the	Facebook	Messenger	records,	Tieman	requested,	against	

the	advice	of	counsel,	to	have	all	of	the	Facebook	Messenger	records	admitted,	not	just	the	two	pages	
that	the	State	had	moved	into	evidence,	which	depicted	the	conversation	between	the	victim	and	the	
friend.		The	State	did	not	object	to	Tieman’s	request,	and	all	of	the	compiled	Facebook	Messenger	
records	of	the	victim	were	admitted	in	evidence.			
10	

        [¶18]		Assuming	that	the	statements	are	hearsay,4	and	that	some	of	the	

messages	 sent	 by	 the	 victim,	 that	 were	 related	 to	 past	 incidents,	 were	

improperly	admitted	under	Rule	803(3),	“it	is	highly	probable	the	error	did	not	

affect	 the	 jury’s	 verdict	 and	 the	 error	 was	 therefore	 harmless.”	 	 State	 v.	

Donovan,	1997	ME	181,	¶	9,	698	A.2d	1045.		Considering	the	litany	of	evidence	

presented	 against	 Tieman,	 and	 the	 testimony	 of	 Tieman	 himself,	 “[t]here	 is	

enough	 admissible	 testimony	 to	 bar	 a	 conclusion	 that	 the	 contested	

out-of-court	 statement	 meaningfully	 influenced	 the	 verdict.”	 	 State	 v.	 White,	

2002	ME	122,	¶	16,	804	A.2d	1146.	

B.	     Sufficiency	of	the	Evidence	

	       [¶19]		Lastly,	Tieman	contends	that	there	was	insufficient	evidence	for	

the	 jury	 to	 find	 him	 guilty	 of	 murder.	 	 We	 review	 a	 criminal	 defendant’s	

challenge	to	the	sufficiency	of	the	evidence	to	support	a	conviction	by	“viewing	

the	evidence	in	the	light	most	favorable	to	the	State”	and	determining	“whether	

a	trier	of	fact	rationally	could	find	beyond	a	reasonable	doubt	every	element	of	

the	 offense	 charged.”	 	 State	 v.	 Hodgdon,	 2017	 ME	 122,	 ¶	 21,	 164	 A.3d	 959	

(quotation	marks	omitted);	see	17-A	M.R.S.	§	201(1)(A).		“Direct	evidence	of	a	


    4		There	is,	in	fact,	no	indication	that	the	victim’s	statements	were	being	offered	to	establish	that	

the	defendant	had	“broken	her	heart,”	that	“God	has	a	plan,”	or	that	Tieman	would	never	find	a	better	
woman.		The	State,	however,	never	asserted	that	these	statements	were	not	hearsay.	
                                                                                        11	

defendant’s	 exact	 actions	 in	 committing	 a	 crime	 is	 not	 required,”	 and	 “[a]	

conviction	 based	 on	 circumstantial	 evidence	 may	 be	 affirmed	 even	 if	 the	

inferences	drawn	from	circumstantial	evidence	are	contradicted	by	parts	of	the	

direct	evidence.”		State	v.	Hopkins,	2018	ME	100,	¶	52,	189	A.3d	741.	

       [¶20]		The	Deputy	Chief	Medical	Examiner	testified	that	the	victim	died	

as	a	result	of	two	gunshot	wounds	to	her	head	and	neck—contrary	to	Tieman’s	

statement	to	law	enforcement	that	the	victim	had	died	of	an	overdose	and	that	

he	 buried	 her	 unwounded	 body.	 	 The	 evidence	 revealed	 that	 Tieman	 had	

purchased	a	.45	caliber	handgun	that	was	found	in	the	residence	where	he	and	

the	 victim	 were	 living,	 and	 that	 the	 .45	 caliber	 handgun	 was	 used	 to	 fire	 the	

bullet	of	which	fragments	were	recovered	from	the	victim’s	head.		The	evidence	

also	 demonstrated	 that	 upon	 returning	 from	 South	 Carolina,	 Tieman	 began	

courting	other	women	and	began	a	sexual	relationship	with	a	woman	the	night	

before	the	victim	was	last	heard	from.		The	day	after	the	affair	and	the	victim’s	

disappearance—which	Tieman	neglected	to	report	to	police—Tieman	moved	

into	 the	 home	 of	 the	 other	 woman.	 	 Additionally,	 Tieman	 admitted	 to	 law	

enforcement	and	also	at	trial	that	he	had	buried	the	victim	with	an	assortment	

of	 items,	 which	 were	 connected	 to	 Tieman	 by	 his	 statements	 to	 law	

enforcement,	by	his	testimony	at	trial,	and	by	video	evidence	admitted	at	trial.			
12	

         [¶21]		Contrary	to	Tieman’s	contentions,	there	is	ample	evidence	in	the	

record—including	 but	 not	 limited	 to	 the	 above-referenced	 evidence—from	

which	 the	 jury	 rationally	 could	 have	 found	 every	 element	 of	 knowing	 or	

intentional	 murder	 proven	 beyond	 a	 reasonable	 doubt.	 	 See	 State	 v.	 Moores,	

2009	ME	102,	¶¶	10-11,	982	A.2d	318.	

                                        III.		CONCLUSION	

	        [¶22]		In	sum,	the	court	did	not	err	or	abuse	its	discretion	when	it	found	

the	Facebook	 Messenger	records	to	be	 authenticated,	see	M.R.	Evid.	901,	and	

admissible	 pursuant	 to	 the	 hearsay	 exception	 for	 a	 declarant’s	 then-existing	

state	of	mind,	see	M.R.	Evid.	803(3).		In	addition,	there	is	sufficient	evidence	in	

the	record	supporting	the	jury’s	verdict	finding	Tieman	guilty	of	murder.	

         The	entry	is:	

                            Judgment	affirmed.		

	      	       	       	      	      	
	
Clifford	 B.	 Strike,	 Esq.	 (orally),	 Strike,	 Gonzales	 &	 Butler	 Bailey,	 Portland,	 for	
appellant	Luc	W.	Tieman	
	
Aaron	M.	Frey,	Attorney	General,	and	Leanne	Robbin,	Asst.	Atty.	Gen.	(orally),	
Office	of	the	Attorney	General,	Augusta,	for	appellee	State	of	Maine	
	
	
Somerset	County	Unified	Criminal	Docket	docket	number	CR-2016-1405	
FOR	CLERK	REFERENCE	ONLY